EXHIBIT23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated April 15, 2010 with respect to the consolidated financial statements andinternal control over financial reporting included in the Annual Reporton Form 10-K for the year ended January 30, 2010 of Books-A-Million, Inc., which are incorporated by reference in this Registration Statement.Weconsent to the incorporation by referencein the Registration Statement on Form S-8 pertaining to the Books-A-Million, Inc. 2005 Incentive Award Plan of the aforementioned reports. /s/ GRANT THORNTON LLP Atlanta, Georgia May 27, 2010
